        Case 1:18-cv-05887-SDA Document 275 Filed 08/11/21 Page 1 of 2




UNITED STA TES DISTRICT COURT                                       ~   --.   '   ,

                                                                    .L. - ' ~ ':. !
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
JOSE PAREJA, et al.,
                                   Plaintiffs,                                18 CIVIL 5887 (JPO)

                 -against-                                        DEFAULT JUDGMENT

FOOD CORP., et al.,
                                   Defendants.
-----------------------------------------------------------X



        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated August 9, 2021, no party filed a timely objection to the Report;

therefore, the Court has reviewed it for clear error. See Fed. R. Civ. P. 72(b), Advisory

Committee's Notes (1983) ("When no timely objection is filed, the court need only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation."); see

also Borcsok v. Early, 299 F. App'x 76, 77 (2d Cir. 2008). Magistrate Judge Aaron's well-

reasoned Report presents no such errors and is therefore fully adopted by this Court.

Accordingly, damages are awarded against the Non-Appearing Defendants as calculated in the

Report. Plaintiffs motion for a default judgment is GRANTED with respect to Defendants 0113

Food Corp., Giovanni Marte, Jose Marte, and Gustavo Marte. Judgment is entered in favor of the

Plaintiff against these defendants in the amount of $169,224.26 (consisting of $73,940.63 in

unpaid overtime wages, $5,671.50 in spread of hours pay, $79,612.13 in liquidated damages and

$10,000.00 for wage notice and statement violations). It is further Ordered as follows: (1) pre-

judgment interest is awarded at the rate of 9% per annum on the sum of $79,612.13 from

October 12, 2016 until the date of entry of judgment, in the amount of $34,628.00; and (2)

Plaintiff is awarded $26,169.05 in attorneys' fees and costs.
       Case 1:18-cv-05887-SDA Document 275 Filed 08/11/21 Page 2 of 2




       With respect to Defendants 184 Food Corp., 231 Food Corp., DG 231 Food Corp., 640

Pelham Food Corp., G&G Pelham Food Corp., Rafael Montes Deoca, Rafael Montes Deoca Jr.

and Gregory Gonzalez, Plaintiffs motion for a default judgment is GRANTED and judgment is

entered against them in the sum of $169,224.26, plus pre-judgment interest at the rate of 9% per

annum on the sum of$79,612.13 from October 12, 2016 until the date of entry of judgment, in

the amount of$34,628.00; and Plaintiff is awarded $26,169.05 in attorneys' fees and costs.

Dated: New York, New York
       August I 1, 2021


                                                              RUBY J. KRAJICK

                                                                  Clerk of Court


                                                                ~~
                                                    BY:
